PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the decision of the United States Board of Tax Appeals in the above entitled and numbered cause in favor of the respondent may now be reversed, at the cost of respondent, and was submitted to the court.
On consideration whereof, it is now here ordered and adjudged by this court that the decision of the United States Board of Tax Appeals entered August 11, 1934, in the above entitled and numbered cause be reversed at the cost of respondent, and that said cause be remanded to the United States Board of Tax Appeals for further proceedings according to law. It is further ordered and adjudged that a certified copy of this judgment be forwarded to the United States Board of Tax Appeals, without delay.